Citation Nr: 1019737	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  02-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1975, and from January 1976 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2003, the Board denied entitlement to service 
connection for PTSD.  The Veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court issued an Order in August 2004 vacating 
the Board's decision and remanding the case.  Judgment was 
entered in September 2004.  Subsequently, the Secretary of 
the VA appealed this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), which 
affirmed the Court's decision and remanded the case.  In an 
October 2008 decision, the Board remanded this case for 
further development per the Court Order.   

The Veteran has submitted additional evidence to the Board.  
Although most of the evidence appears to be duplicative of 
evidence already in the claims file, in a March 2010 
statement, the Veteran waived RO consideration of this 
evidence. 

The Court recently found that the use of 'condition(s)' in 
regulation 38 C.F.R.  § 3.159(a)(3) indicates that a single 
claim can encompass more than one condition and that an 
appellant can reasonably expect that alternative current 
conditions within the scope of the filed claim will be 
considered.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  In 
the instant case, a November 1985 determination by the RO 
found that service connection was not warranted for neurosis.  
A follow up March 1986 rating sheet showed that psychiatric 
disorder (claimed as anxiety) was not shown by the evidence 
of record.  Moreover, the November 2000 rating decision found 
that new and material evidence to reopen a claim for 
psychiatric disorder had not been received.  The Veteran did 
not initiate an appeal with respect to this issue.   Given 
these prior decisions by the RO, the Board finds that the 
instant case is distinguishable from Clemons because the 
Veteran's other diagnosed psychiatric disabilities were 
separately adjudicated.  The Veteran had a chance to appeal 
the claim from the November 2000 rating decision, but he 
chose not to pursue it.  He clearly only sought to appeal the 
issue of PTSD.  Accordingly, the only issue in appellate 
status at this time is entitlement to service connection for 
PTSD.   


FINDINGS OF FACT

1.  The Veteran did not engage in combat in service.

2.  The Veteran does not currently have a diagnosis of PTSD 
based on a corroborated stressor for purposes of service 
connection. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a November 2008 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The letter also notified the Veteran of the types 
evidence that may considered for a personal assault claim 
under 38 C.F.R. § 3.304(f)(3) and included a PTSD stressor 
questionnaire.  The appellant was also advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  Thus, 
the RO has met its duty to notify and substantially complied 
with the October 2008 remand.  See Stegall v. West, 11 
Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Although VCAA notice in this case was 
provided after the initial decision, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issue on appeal in the November 2009 supplemental statement 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the November 2008 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  



Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, service personnel records, VA 
treatment records, private treatment records and a VA 
examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in April 2000.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  With regard 
to the question of whether the veteran engaged in combat, the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

Initially, the Board notes that there is no evidence in the 
record that the Veteran served in combat nor is the Veteran 
claiming that he served in combat or that his PTSD is related 
to combat.  Rather the Veteran's principal claimed stressor 
is that he was sexually assaulted during his period of active 
duty.  Specifically, the Veteran is claiming sexual 
harassment by a superior officer who ruined his military 
career when he refused his advances.  As it is not shown that 
the Veteran engaged in combat, his assertions of service 
stressors are not sufficient by themselves to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet.App. 283 (1994).  The Board stresses to the Veteran that 
the regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).  

Further, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet.App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in- 
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses.  See M21-1, Part III, para. 
5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore, the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
require that VA not deny such claims without: (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).  

Specifically, this regulation provides the following 
guidance:  If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  
The record shows that the Veteran was advised of these 
provisions in the November 2008 VCAA letter.  

Service treatment records have been reviewed.  An October 
1972 examination and medical history report were negative 
with regard to psychiatric disorders.  An evaluation was 
conducted in May 1973 because the Veteran applied for status 
as a Conscientious Objector.  The psychiatrist concluded that 
the Veteran did not possess any psychiatric disorder that 
would require intervention into or disposition of his current 
administrative problems.  In the examiner's opinion, the 
Veteran  appeared to be a rather naïve and immature 
individual who could survive in his culture by convincing 
people of his sincerity.  A change in duty was not 
recommended as it did not offer a good chance of success, as 
the Veteran appeared to have a poor prognosis for a 
successful enlistment.  

Psychiatric conditions were not reported on service 
examinations conducted in October 1975 and November 1975.  
The November 1975 medical history report indicated that the 
Veteran was negative neuropsychiatrically.

The service personnel records for the period of service from 
1972 to 1975 include documents related to the Veteran's 
Conscientious Objector matter in 1973.

The claims folder includes the following: training and 
achievement certificates issued in the 1970s and 1980s; 
letters of recommendation and appreciation, dated in the 
1970s and 1980s; and the award of a third Good Conduct Medal 
for the period covering January 1979 to January 1982.  
Records related to problems with a move and the Veteran's 
recovery of his property in 1980, are also associated with 
the claims file.  Documents associated with a discrimination 
claim brought by the Veteran against a person from whom he 
sought housing in August 1982 are also of record.   

The documents of record also include the Veteran's evaluation 
reports from 1980, 1981 and 1982.  Evaluations completed in 
September 1980 and November 1980, reflect a rating of 
outstanding.  An evaluation completed in December 1981 by the 
individual who the Veteran claims sexually harassed him, 
showed a report of satisfactory performance and the need for 
improvement.  The evaluation commended the Veteran for being 
sincere and his personal integrity being beyond reproach.  
However, his transition from Finance Clerk to Supervisor had 
been a difficult one because he had been unable to develop 
the technical skills to the level where he could rely on his 
own expertise.  The evaluation showed that the Veteran was 
counseled on his weaknesses and was taking positive steps to 
improve upon subpar areas.  It was strongly recommended that 
the Veteran attend leadership school at the NCO Academy prior 
to be placed in a supervisory position. 

A December 1981 letter of reprimand shows that the Veteran 
left work early without his supervisor's permission.  Of 
record are letters dated in December 1981 regarding the 
incident.  Problems with his performance were noted on the 
May 1982 evaluation by the same rater.  A different rater 
gave an outstanding evaluation in February 1985.

Significantly, a March 1985 lay statement from a fellow 
soldier indicated that the Veteran had a lot of problems from 
his supervisor and the chain of command.  There were threats 
about having him QMP.  When the Postal Supply Section failed 
IG inspection, the Veteran was harassed and treated very 
rudely by the chain of command in presence of his peers.  He 
indicated that another supervisor threatened publicly to burn 
the Veteran for almost anything he could.  However, this 
statement is silent with respect to any incidents of sexual 
assault.  

In a June 1985 decision of the evaluation center, the Army 
Enlisted Special Review Board, determined that the evidence 
did not justify withdrawing the report, but the report was to 
be amended to reflect 3 rated and 9 nonrated months.  In 
April 1986, the Veteran applied for a correction to his June 
1985 discharge with Reenlistment Code RE-4 and challenged the 
bar to reenlistment.  By letter of April 1986, a National 
Service Officer with Disabled American Veterans advocated the 
removal of the bar to re-enlistment.

The Veteran also provided copies of articles regarding 
discrimination in the military.

After service, the Veteran was afforded a VA examination in 
August 1985.  The Veteran did not report any incidents of 
sexual assault while in service.  No psychiatric disability 
was found on examination.  

Records from Kaiser Permanente showed that the Veteran was 
treated for various orthopedic complaints in the 1990s.  When 
seen in June 1995, it was noted that he had a work related 
stress problem in October 1994, and the examiner assessed 
possible situational stress disorder.  References to anxiety 
appear in treatment records dated in 1997.  A January 1997 
entry reflects the examiner's opinion of deconditioning per 
the Veteran's anxiety over his cervical and lumbar spine 
condition.

In October 1998, the Veteran filed a claim for entitlement to 
service connection for PTSD.

In a May 1999 letter, a social worker with Kaiser Permanente 
reported that the Veteran had been a patient there since May 
14, 1999 and that he had been diagnosed with PTSD related to 
his military experience.  In another letter of June 1999, the 
social worker reported that the Veteran related his PTSD 
symptoms as a perceived repeated history of mistreatment 
while in service.

The injustices included his not feeling adequately 
compensated for furniture destroyed in a hurricane and not 
receiving a promotion.  Entries dated in May and June 1999, 
reflect the social worker's report of the Veteran's requests 
for letters in support of his claim.  In the May 1999 entry, 
the examiner commented that the Veteran's symptoms appeared 
to be PTSD and reported a diagnosis of anxiety disorder.  In 
June 1999, the social worker noted the agreement to write the 
letter indicating that it would be as per the Veteran's 
report.

VA treatment records dated in 1999, reflect treatment for the 
Veteran's psychiatric complaints.  An initial January 1999 
record showed an assessment of rule out PTSD.  A complete 
consultation was completed in July 1999.  The Veteran 
asserted that he suffered from PTSD as a result of several 
injustices that occurred during service.  He indicated that 
in 1982, a rater reportedly falsified his enlisted evaluation 
report, and that he failed to get a promotion due to the 
negative report.  He also cited his termination in 1997 from 
a civil service position based on his physical inability 
related to injuries sustained in an automobile accident.  He 
reported that he had been experiencing significant depressive 
symptoms since the lay- off.  He also reported feeling 
depressed since 1982, when he received the negative 
evaluation and that it worsened in 1997.  The Veteran stated 
that he was under the care of a private psychiatrist who 
reportedly diagnosed him with PTSD, but recommended that he 
be evaluated by the VA before treatment decisions were made.  
He also described marriage problems and to the extent that he 
could not reside at home with his wife and "spent a lot of 
time" in his car.  

Based on the Beck Depression Inventory results, the examiner 
found that the score was in the range suggestive of PTSD in 
Vietnam combat veterans, though the Veteran did not engage in 
combat.  Regarding the Veteran's report of injustices, the 
examiner found that the results of the self-report measures 
were consistent with the Veteran's report and self-
presentation during the interview.  The examiner determined 
that the Veteran's presentation, including the suggestion of 
mild cognitive impairment, was consistent with a diagnosis of 
major depressive disorder.  The examiner found that it was 
likely that the Veteran had experienced recurrent episodes of 
depression and/or dysthymia since 1982, the date of the 
reported injustice.  The examiner also found that the 
symptomatology also suggested the presence of generalized 
anxiety disorder.

However, the examiner ruled out PTSD because the Veteran did 
not meet at least one essential criterion, of threatened or 
actual death or serious injury to himself or another whom he 
observed or learned about, even though the event was clearly 
distressing to the Veteran.  The examiner determined that the 
Veteran presented as a motivated individual who was very 
distressed by repeated life setbacks and current obstacles to 
improving his financial stability.   

In September 1999, a private evaluation was done by DEM, PhD.  
The Veteran described events that occurred during and after 
service.  He suspected that he was suffering from PTSD 
because he had been experiencing flashbacks.  He reported 
that a drill sergeant kicked him in the stomach during basic 
training in 1972 and his failure to secure a promotion.  Dr. 
DEM pointed out discrepancies between the history and 
findings noted in a July 1999 VA evaluation report and his 
findings and information obtained on examination.  He 
diagnosed major depressive disorder and generalized anxiety 
disorder.

Regarding the Veteran's report of injustices during service, 
Dr. DEM stated that the past records would need to be 
reviewed to authenticate the Veteran's statements.  He agreed 
with the July 1999 examiner who found that the Veteran did 
not meet the criteria for a diagnosis of PTSD because he 
lacked the experiencing aspects criteria which were necessary 
to utilize the diagnosis.  However, the doctor continued that 
it was safe to say that the Veteran suffered a severe 
reactive depression to the various events (military and 
accident/job loss).  He stated that absent the military 
trauma, his current depression and anxiety would not be 
nearly as significant.  

Prior to his completion of the final draft of the report, he 
spoke with the Veteran.  After the examiner told him that he 
did not qualify for a PTSD diagnosis, the Veteran reported 
that another soldier had fallen dead next to him during a 
forced march while in basic training, and that another 
soldier threatened an individual next to him and shot the 
person in the foot.

He also informed Dr. DEM that a VA physician had told him 
that he did qualify for a diagnosis of PTSD based on sexual 
trauma.  The Veteran stated the problems with his 
supervisor's advances.  Dr. DEM noted his limitation with 
regard to verifying the events and confirming a diagnosis of 
PTSD based on sexual trauma.

An October 1999 VA intake reflects the Veteran's report of 
injustices during service, to include falsification of his 
records, negative evaluations, and failure for a promotion.  
He reported problems with nightmares, flashbacks, and severe 
emotional trauma and depression.  The Veteran stated that he 
saw a therapist while in service, but was never given 
medication.  Regarding service, the examination reflects the 
report of service from 1972 to 1975 and that he did not see 
combat.  The examiner diagnosed general anxiety disorder and 
obsessive compulsive personality disorder.  At a follow up 
October 1999 visit to VA, the Veteran reported that he felt 
that he had been the victim of sexual harassment while in the 
service, resulting in poor ratings.  The examiner assessed 
generalized anxiety disorder; recurrent major depressive 
disorder; and rule out PTSD.  In November 1999, the examiner 
noted a questionable diagnosis of general anxiety disorder, 
and determined that the Veteran did not express symptoms of 
anxiety.  The examiner noted that the Veteran's diagnosis was 
most likely personality disorder with some depressive 
symptoms, but the examiner questioned the reliability of the 
information that the examiner felt was due to secondary gain.

A Vet Center registered nurse and counseling therapist 
evaluated the Veteran in March 2000.  The Veteran's 
discussion of sexual harassment during service was noted in 
the report.  It was determined that he had presented with the 
full range of PTSD symptoms such as re-experiencing the 
trauma, persistent avoidance, and persistent symptoms of 
increased arousal.  It was noted that she had been counseling 
the Veteran since November 1999, and that there had been 
little improvement.  The reported clinical impression 
included PTSD.

A VA examination was conducted in April 2000.  The Veteran 
reported that he was sexually harassed by another male 
officer while attached to the 147th Postal Detachment in 
Germany.  The examiner noted an attempt to elicit more 
details from the Veteran, but from the information provided, 
the examiner determined that there was never any overt sexual 
contact.  After he refused the advances, the Veteran reported 
that his evaluations were low.  The events occurred sometime 
around 1981.  It was observed that the Veteran was never in 
combat.  The examiner discussed the various opinions and 
records associated with the file, including the period during 
and after service.

The examiner also discussed the Veteran's military and 
employment history.  The examiner commented that the review 
of the medical records was not clear and did not support the 
claim of service connection.  There was no clear evidence of 
interplay between the other male officer and the Veteran that 
would be considered a stressor worthy of being considered 
sufficient to cause PTSD.  In the examiner's judgment, there 
was nothing to suggest valid PTSD type stressors or even 
valid PTSD symptomatology.

Following the examination, the examiner did not find any 
causal link between the alleged stressors in 1981 and the 
Veteran's current psychiatric problems.  He also observed 
that the mental status examination was highly suspicious with 
the possibility of frank malingering, or at least an 
overstatement of the facts, as the Veteran perceived them.  
The examiner also determined that the mental status 
examination did not suggest PTSD and that all of the 
diagnostic criteria were not met to establish such a 
diagnosis.  There were no stressors or symptoms of PTSD.  The 
examiner continued that there was no clear linkage between 
the alleged stressor and the current symptoms and clinical 
findings.  The examiner did not find more than major 
depressive disorder and generalized anxiety disorder of 
uncertain onset in time and in cause, and did not see a link 
to the reported stressor.  The examiner also noted that mixed 
personality disorder was suggested.  It appears that the 
examiner attempted to do follow up testing that was refused 
by the Veteran, which made him question the diagnosis he 
made.  However, giving the Veteran the benefit of the doubt, 
the examiner let the diagnosis stand as written, with the 
understanding that he saw no way of connecting them to the 
stressors that occurred while on active duty.

In numerous statements of record, the Veteran described 
sexual harassment that he suffered from another male officer.  
He reported that his refusal of the officer's advances 
resulted in poor evaluations and his subsequent bar to 
reenlistment.  

After reviewing the totality of the evidence, the Board finds 
the preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  In particular, 
the Board finds that the probative, competent evidence of 
record is lacking with respect to a diagnosis of PTSD based 
on a verifiable stressor.

In that regard, there is no verification of the alleged in-
service sexual assault.  The Veteran has not indicated that 
he had informed anyone of the assault at the time it 
happened.  Service personnel records and service treatment 
records do not document any evidence that the Veteran 
reported that he was personally assaulted during his active 
military service.  Nor do they include any complaints of, 
diagnosis of or treatment for any pertinent mental disorders.  

Despite requests for any additional evidence related to the 
sexual assault stressor(s), the Veteran has not indicated the 
existence of any evidence from sources other than the 
Veteran's service records and current treatment records that 
may corroborate the Veteran's account of the stressor 
incidents.

The Board and the RO have reviewed the claims files for 
behavior changes around the time of the alleged incident 
without success.  There was no evidence of any requests for a 
transfer to another military duty assignment; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Although the Veteran did receive a 
rating that showed satisfactory performance and the need for 
improvement when he had been receiving outstanding 
evaluation, the comments on the evaluation clearly explained 
that the Veteran had problems adjusting the demands of a new 
position.  However, the evaluation commended the Veteran for 
being sincere and his personal integrity being beyond 
reproach.  The evaluation showed that the Veteran was 
counseled on his weaknesses and was taking positive steps to 
improve upon subpar areas.  In other words, the report gave a 
straight forward evaluation of the Veteran's strengths and 
weaknesses and cannot be considered to show a significant 
deterioration in work performance.  

Further, the record is void of medical or counseling records 
which document treatment directly related to the claimed 
incident, military or civilian police reports, or reports 
from crisis intervention or other emergency centers.  The 
service treatment records do not demonstrate treatment for 
any injuries consistent with sexual or physical assault.  The 
Veteran was advised to submit corroborating evidence 
regarding his claimed stressors.  However, he has not 
provided any significant secondary evidence to support his 
assertion.   The record includes one lay statement in which 
it was noted that the Veteran may have been treated unfairly, 
but there was no suggestion of any physical assault.

Thus, the Board concludes that the Veteran's claimed in-
service sexual assault stressor may not be accepted as fact.  
Significantly, both the July 1999 VA examiner, the September 
1999 private physician and April 2000 VA examiner all 
determined that even accepting as fact the Veteran's accounts 
of the harassment incidents that occurred in service, these 
incidents did not meet the criteria for a diagnosis of PTSD.  
Further, importantly, the Veteran himself has never claimed 
that there was any overt physical contact.  

The Board also recognizes that the Veteran vaguely described 
incidents where someone fell dead during physical training 
exercises and a fellow soldier was shot in the foot.  
However, he has not provided enough information concerning 
these alleged incidents for verification purposes.  Moreover, 
significantly, during the course of seeking treatment and at 
the September 1999 private evaluation and April 2000 VA 
examination, which were conducted for the sole purpose of 
determining whether the Veteran suffered from PTSD, the 
Veteran has primarily claimed that his PTSD was due the 
alleged incidents of sexual assault.  It appears that these 
other incidents were only mentioned after the Veteran was 
told that he did not meet the criteria for PTSD.  
Accordingly, as discussed in more detail below, any diagnosis 
of PTSD based on the alleged inservice assault lacks 
probative value and is insufficient to support an award of 
service connection for PTSD.  

In a May 1999 letter, a social worker with Kaiser Permanente 
reported that the Veteran had been diagnosed with PTSD.  
However, the May 1999 treatment record entry shows that the 
social worker determined that the Veteran "appeared" to 
display PTSD symptoms, and there was no mental examination 
that included the diagnosis of PTSD.  The commentary 
indicated that the social worker was not certain if the 
Veteran actually suffered from PTSD. 

The Board also acknowledges that in the June 1999 letter, the 
social worker reported that the Veteran related his PTSD 
symptoms to events in service, and the June 1999 treatment 
record entry shows that the social worker agreed to write the 
letter indicating that it would be as per the Veteran's 
report.  As the social worker admitted that the commentary in 
the letter was based on the Veteran's report, the Board finds 
that the letter is not sufficient to show that the reported 
symptoms of PTSD are related to the in-service events that 
the Veteran described.  As noted, the social worker has not 
offered a definite opinion regarding the question of whether 
or not the Veteran suffers from PTSD related to inservice 
events.  Therefore, as this diagnosis was not based on a 
corroborated in-service stressor, the Board must place no 
probative value on the social worker's references to PTSD in 
the May and June 1999 letters.  

The Board also recognizes the March 2000 Vet Center 
registered nurse/counselor's reported clinical impression of 
PTSD.  Again, this diagnosis was based on the Veteran's 
uncorroborated in-service stressor of sexual assault.  In 
contrast to this conclusion, are the findings of the July 
1999 VA consultation, treatment reports, the September 1999 
private evaluation, and the April 2000 VA examination, all of 
which reflect a negative conclusion with respect to a 
diagnosis of PTSD.  The Board notes that the July 1999 
evaluation included psychiatric testing, which produced a 
score "suggestive" of PTSD, but such diagnosis was ruled out.  
Moreover, the September 1999 private evaluation also 
determined that the Veteran did not meet the criteria for 
PTSD.  Furthermore, when examined in April 2000, the VA 
examiner had access to the claims folder and conducted a 
thorough review as evidenced by the detailed discussion 
contained in the examination report.  After reviewing all of 
the clinical findings and opinions of record, including 
reported references and diagnoses of PTSD, the VA examiner 
found that the Veteran did not suffer from PTSD or its 
symptomatology.

The examiner specifically addressed the conclusions stated by 
the registered nurse/counselor in the March 2000 report.  The 
examiner determined that the registered nurse/counselor based 
her conclusions regarding stressors and a diagnosis of PTSD 
on the Veteran's testimony alone and not on a review of the 
entire record. A review of the March 2000 report indicates 
that the April 2000 VA examiner's assessment is correct with 
respect to relying completely on the Veteran's lay 
statements.  Unlike the April 2000 VA examination report, the 
March 2000 report does not include a discussion of all of the 
clinical findings and reported psychiatric diagnoses of 
record, or of the registered nurse/counselor's reasoning with 
regard to the agreement or disagreement with the reported 
findings and diagnoses of record.

Therefore, given the comprehensive review of the record shown 
in the April 2000 VA examination report, the Board places 
greater probative weight on the findings of the VA 
examination as it was conducted in order to determine the 
correct diagnosis of the Veteran's mental disorder as opposed 
to rendering treatment.  

In conclusion, without a diagnosis of PTSD based on a 
verified stressor, service connection for that disorder may 
not be granted.  Cohen, supra.  Thus, the preponderance of 
the evidence is against finding that the Veteran currently 
suffers from PTSD based on a corroborated in-service 
stressor.  As a preponderance of the evidence is against the 
claim for service connection, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107. 


ORDER

Service connection for PTSD is not warranted.  The appeal is 
denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


